Case 2:19-cv-11187-CJB-MBN Document8 Filed 06/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

WORLD WAR IT THEATRE, INC. *

Plaintiff, * CIVIL ACTION NO. 19-11187
versus *

* JUDGE: CARL BARBIER

DESIMONE CONSULTING *
ENGINEERING GROUP, LLC; *
WILLIAM R. O’DONNELL, P.E.; * MAGISTRATE JUDGE: JOSEPH C.
EVANSTON INSURANCE COMPANY; * WILKINSON, JR.
MARKEL SPECIALTY INSURANCE *
COMPANY; AND MARKEL *
INSURANCE COMPANY *

Defendants *

PLAITIFF’S OBJECTION TO EX PARTE MOTION FOR EXTENSION OF TIME TO
FILE RESPONSIVE PLEADINGS PURSUANT TO LOCAL RULE 7.8

Plaintiff, World War I] Theatre, Inc. ““WWIITI”), respectfully objects to the Ex Parte
Motion for Extension of Time filed by Defendants, DeSimone Consulting Engineering Group,
LLC (“DeSimone”) and William R. O’ Donnell, P.E. (“O’Donnell”). (Rec. Doc. 6.) WWIITI filed
this action on April 23, 2019. Contrary to the representation in their motion, WWIITI previously
agreed to a significant extension of time, until June 17, 2019, for all defendants to file responsive
pleadings. See Exhibit A hereto. In light of their misstatement regarding the prior extension,
DeSimone and O’Donnell are not entitled to an extension under Local Rule 7.8. Moreover,
DeSimone and O’Donnell have had sufficient time to analyze and investigate WWIITI’s claims
because they have been in discussions to try to settle this action since December 2018, during
which time WWIITI has complied with multiple requests for information and documentation
supporting its claims. Good cause for another 21-day extension has not been established and the

motion should be denied.
Case 2:19-cv-11187-CJB-MBN Document8 Filed 06/20/19 Page 2 of 4

BACKGROUND

WWIITT, a non-profit corporation that operates as a tax-exempt supporting organization to
The National World War II Museum, Inc., is constructing the Higgins Hotel & Conference Center
on property adjacent to the National World War II Museum. This litigation arises out of egregious
structural engineering errors and omissions by DeSimone and its partner and managing principal,
O’Donnell, that delayed the project and caused WWIITI to incur substantial additional costs. On
October 8, 2018, O’Donnell personally represented to WWIITI that DeSimone was committed to
ensuring that WWIITI would not suffer any negative financial consequences from the engineering
errors, that DeSimone and its insurance carriers would reimburse all repair costs, and that WWIITI
should proceed with repairs to avoid any additional delays.

After WWIITI filed suit, it granted DeSimone, O’Donnell, and the insurer defendants an
extension until June 17, 2019, in which to file responsive pleadings. See Exhibit A hereto.

WWIITT has been trying to settle this matter since December 2018. From December 2018
to the present, WWIITI has complied with numerous requests by Defendants’ counsel for
information and documentation supporting WWIITI’s claims. Counsel for the parties attended a
day long mediation on May 17, 2019 and a follow-up meeting on June 5, 2019, during which
Defendants’ counsel again represented that Defendants would provide a settlement offer after
receipt of additional information. Defendants’ counsel also promised to provide WWIITI with the
insurance carriers’ analysis of costs. While WWIITI provided the requested information to
Defendants’ counsel, Defendants’ counsel has provided nothing to WWIITI.

By e-mail dated June 19, 2019, counsel for DeSimone and O’Donnell requested an

additional ten-day extension of time. See Exhibit B hereto. Although informed that WWIITI
Case 2:19-cv-11187-CJB-MBN Document8 Filed 06/20/19 Page 3 of 4

objected to the request, DeSimone and O’Donnell filed their Motion (Rec. Doc. 6) without
informing the Court of WWIITI’s objection to a second extension. (Exh. B).
ARGUMENT
Local Rule 7.8 of this Court states:

Upon certification by a moving party that there has been no

previous extension of time to plead and that the opposing party has

not filed in the record an objection to an extension of time, on ex

parte motion and order, the court must allow one extension for a

period of 21 days from the time the pleadings would otherwise be

due. Further extensions will not be granted by stipulation, but only
upon motion and order of the court for good cause shown.

E.D. La. LR 7.8 (emphasis added). The local rule is applicable only when no previous extensions
have been granted.

Contrary to DeSimone’s and O’Donnell’s motion, WWIITI has already granted them an
extension of time and does not consent to a second extension. (See Exh. A). Accordingly,
DeSimone and O’Donnell are not entitled to another extension absent good cause, which has not
been shown.

Furthermore, DeSimone and O’Donnell have had months to analyze and investigate
WWITI’s claims because the parties have been negotiating a potential resolution of this dispute
for over six months. During that time, WWIITI has complied with all of the defendants’ numerous
requests for information and supporting documents. In short, DeSimone and O’Donnell have had
more than enough time and information to adequately file responsive pleadings. Under these facts,
DeSimone and O’Donnell should not be granted a second extension of time to file responsive

pleadings.
Case 2:19-cv-11187-CJB-MBN Document8 Filed 06/20/19 Page 4 of 4

CONCLUSION
WWIITI respectfully submits that the Motion for Extension should be denied.
Respectfully submitted,

/s/ Shannon S. Holtzman

S. Gene Fendler, T.A. (Bar # 05510)
Shannon S. Holtzman (Bar # 19933)
Mark R. Deethardt (Bar # 34511)
LISKOW & LEWIS

701 Poydras Street, Suite 5000

New Orleans, Louisiana 70139-5099
Telephone: (504) 581-7979
Facsimile: (504) 556-4108
sgfendler@liskow.com
ssholtzman@liskow.com
mrdeethardt@liskow.com

Attorneys for Plaintiff, World War II Theatre, Inc.

CERTIFICATE OF SERVICE

IT HEREBY CERTIFY that on June 20, 2019 the foregoing pleading was filed electronically
with the Clerk of Court of the Eastern District of Louisiana by using the CM/ECF system, which

will send notice of this electronic filing to all counsel of record.

/s/ Shannon S. Holtzman

4945369_14
